DETAILED ACTION
This Office action is in reply to correspondence filed 30 December 2020.  Claims 1-21 are pending, of which claims 6-21 have been withdrawn from consideration.  Claims 1-5 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-21 directed to inventions non-elected without traverse.  Accordingly, claims 6-21 have been cancelled.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: first, that no rejection has been made under 35 U.S.C. § 101 was explained in the Office action mailed 20 May 2020 based on arguments filed 21 April 2020; the amendments made since then do not alter the analysis.
In the previous Office action, claims were rejected under 35 U.S.C. § 103 based on at least the references of Lapidous, Ortiz et al. and Schleicher.  As the claims have since been amended, further search and consideration were conducted.  Moran et al. (U.S. Publication No. 2018/0205718) disclose an identity verification system [title] which assigns a “credential or token” to a “first user” when the user is “within a predetermined distance from a location corresponding to [one or more] validation events”. [0019] It requires an address on one form of identification to match an address on a second form. [0105] However, these addresses are both geographic; there is no hint in Moran of any network address being used in any way whatever in a match, and Moran’s token is not associated in any way with a payment.
In fact none of the references, alone or in ordered combination, disclose or suggest the feature of providing a token based on the claimed address matching in which the token may be used to conduct transactions with a physical address associated with the network address of a user’s network appliance, combined with the other limitation of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694